Citation Nr: 1142182	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 until his retirement in June 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June and December 2009, the Veteran appeared at hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the claims file.

In a decision dated in March 2010 the Board denied a claim of service connection for a left elbow disorder, and the Veteran's request to reopen a claim of service connection for right ear hearing loss on the grounds of no new and material evidence.  The Board did, however, grant the Veteran's request to reopen previously denied claims for service connection for a low back disability, an upper back (cervical) disability, a right knee disability, a left knee disability, headaches, and sleep apnea, and then remanded respective claims of service connection for further development, including acquisition of service treatment records and private medical records, and provision to the Veteran of VA examinations.  The Board also remanded the issue of new and material evidence for depression for issuance of a statement of the case.

In a rating decision in September 2010 the RO granted service connection for sleep apnea; chronic thoracolumbar strain; mild chronic cervical strain; right knee chondromalacia; and left knee chondromalacia.  Service connection for a low back disability, an upper back (cervical) disability, a right knee disability, a left knee disability, and sleep apnea having been granted, the claims are resolved and are no longer on appeal.  

The appeal on the remaining issue of service connection for headaches is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 



REMAND

In a rating decision in September 2010 the RO granted service connection for sleep apnea, thoracolumbar strain, chronic cervical strain, right knee chondromalacia, and left knee chondromalacia.  

In May 2011, the Veteran's representative argued that the Veteran's post-service headaches, which a VA examiner had stated were not related to headaches in service are secondary to the now service-connected sleep apnea or cervical strain disability or other service-connected disability.  

As secondary service connection has not been considered, further development under the duty to assist is needed.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of secondary service connection.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that the Veteran's headaches, described in VA treatment records as "throbbing, usually unilateral, no prodrome, some photo and phonophobia," are caused by or aggravated by any service-connected disability, particularly, service-connected sleep apnea or disability of the cervical spine.

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of headaches beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.

In formulating the opinion, please refer, where appropriate to the significant facts and theories of the case, which are summarized below.

The service treatment records document complaints of and treatment for headaches.  After service, VA records from December 2004 show a diagnosis of migraine headaches.  In February 2011, a VA examiner stated that the Veteran had atypical migraine-type headaches, unrelated to headaches in service.

If, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies; for example, the service-connected disabilities are not more likely than any other to cause or to aggravate the Veteran's headaches, or that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 






The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development is completed, adjudicate the claim of service connection for headaches, including secondary service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


